       Case 19-16135         Doc 18      Filed 07/26/19 Entered 07/26/19 18:01:42                  Desc NTC of
                                         Requiremt FinMgt Page 1 of 1
Form definmgt

                                    UNITED STATES BANKRUPTCY COURT
                                          Northern District of Illinois
                                               Eastern Division
                                               219 S Dearborn
                                                  7th Floor
                                              Chicago, IL 60604



In Re:
Letesha Briggs                                                  Case No. 19−16135
14369 Park                                                      :
Apt. 2                                                          Chapter : 7
Harvey, IL 60426                                                Judge :   Carol A. Doyle
SSN: xxx−xx−1249 EIN: N.A.

Rory D Boyd
14369 Park
Apt. 2
Harvey, IL 60426
SSN: xxx−xx−7838 EIN: N.A.



                NOTICE TO INDIVIDUAL DEBTORS IN CHAPTER 7 OR CHAPTER 11 CASES
                            OF REQUIRED DOCUMENT FOR DISCHARGE

      Unless an approved Personal Financial Management Course Provider has notified the Court that you have
completed the course, you must complete and file Certification About a Financial Management Course (Official Form
423) pursuant to Bankruptcy Rule 1007(b)(7). Please include the certificate number on Official Form 423 or attach
the certificate you received from the approved Personal Financial Management Course Provider.

    A list of "Approved Debtor Education Providers" is available at the U.S. Trustee's website at
www.justice.gov/ust/eo/bapcpa/ccde/index.htm.

      Official Form 423 is available at our website at www.ilnb.uscourts.gov/Forms/

      You must file Official Form 423 within 60 days after the first date set for the meeting of creditors under § 341.
If you do not file Official Form 423, your case will be closed without a discharge. You will still be liable for the debts
you owed before filing. If you subsequently file a Motion to Reopen, you must pay the reopening fee.

      If you are represented by an attorney, please contact your attorney for guidance.

      If you have any questions about submitting the form, please call 312−408−5000.



                                                             FOR THE COURT




Dated: July 26, 2019                                         Jeffrey P. Allsteadt, Clerk
                                                             United States Bankruptcy Court
